Title: To John Adams from Morgan J. Rhees, 21 February 1798
From: Rhees, Morgan J.
To: Adams, John


Sir
Philadela. Feby. 21st. 1798



Your known philanthropy and attachment to Christianity, emboldens me to present for your perusal the address and constitution of a society whose objects are to mitigate the miseries & augment the happiness of mankind.
As the success of such an undertaking depends, in a great measure, on the support of liberal, intelligent and influential characters; the patronage of the President of the U.S. would, no doubt, attract to the same sphere of benevolence a great number of enlightened Citizens.
In behalf of the Institution /  I subscribe myself an admirer of your / virtues and a sincere freind to the / Government over which you preside

Morgan J Rhees